Title: To George Washington from William Heath, 3 December 1781
From: Heath, William
To: Washington, George


                        

                            Dear GeneralHead quarters, Highlands, December 3. 1781.
                        
                        I have been honored with yours of the 15th instant.
                        In mine of the 17th I mentioned that the board of war had desired me not to issue the clothing until your
                            Excellency’s directions were given. I have not heard a word from them on the subject since. The troops are in a most
                            distressed situation. I have directed each regiment to prepare a work-shop for its taylors, and the materials are now
                            arriving. I find from the naked state of the troops, the few taylors in the respective regiments, and the late season,
                            that it will be impossible to get the clothing all made up before spring, without some further aid. I therefore beg leave
                            to submit to your Excellency’s consideration, whether it is not adviseable to obtain the aid of the taylors of the
                            country. If Mr Morris can pay them, or assure them payment in a short time, I apprehend the deputy-clothier may procure a
                            number, and the service be promoted.
                        The nakedness and distress of the New Hampshire regiments in particular are so great, that unless I receive
                            some instructions in a day or two I am determined to order those regiments clothes from the british clothing which has
                            been dyed—and trust the necessity of their case will plead my justification.
                        By the ordinance of clothing, the troops are to receive one cloth vest annually. There are in the Store a
                            number of vests made of a poor coarse sleazy baize, which will wear but a few weeks. Are these to be issued and considered
                            as the cloth vest, or are they to remain in Store and cloth vests made? To issue them as the
                            cloth vests seems but an imposition on those soldiers who receive them, if considered as their annual allowance. I have
                            the honor to be With the highest respect Your Excellency’s Most obedient servant
                        
                             W. Heath
                        
                    